The certified copy of the entry upon the minutes of the judgment pronounced, provided by section 486 of the Code of Criminal Procedure to be furnished to the officer who is to execute the judgment, erroneously referred to defendant’s conviction of robbery in the first degree as having been under the first count of the indictment, although, after proper amendment *735of the indictment upon defendant’s own motion, that crime was charged only under the second count and although the minutes themselves referred to no specific count. The error in the certified copy prepared pursuant to section 486 was obvious and purely clerical and, since the judgment itself controls, was immaterial as well. The court properly corrected the Clerk’s error and properly denied defendant’s application to vacate the judgment. (Hill v. Wampler, 298 U. S. 460, 464; People ex rel. Hirschberg v. Orange County Ct., 271 N. Y. 151; People ex rel. Trainor v. Baker, 89 N. Y. 460; People ex rel. Brown v. Baker, 284 App. Div. 106; People ex rel. Granza v. Johnston, 9 Misc 2d 446, affd. 271 App. Div. 825.) Order affirmed. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.